Nationwide Life and Annuity Insurance Company: ·Nationwide VL Separate Account - D Prospectus supplement dated May 1, 2010 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective May 1, 2010, the following sub-accounts are available as investment options under your policy: · American Funds Insurance Series - Global Small Capitalization Fund: Class 2 · Dreyfus Investment Portfolios - Small Cap Stock Index Portfolio: Service Shares · Fidelity Variable Insurance Products Fund - VIP Mid Cap Portfolio: Service Class · Franklin Templeton Variable Insurance Products Trust - Templeton Global Bond Securities Fund: Class 2 · Invesco - Invesco V.I. High Yield Fund: Series I · Invesco - Invesco V.I. International Growth Fund: Series I · Janus Aspen Series - Perkins Mid Cap Value Portfolio: Service Shares · Lazard Retirement Series, Inc. - Lazard Retirement Emerging Markets Equity Portfolio: Service Shares · MFS ® Variable Insurance Trust II – MFS ® International Value Portfolio: Service Class · Nationwide Variable Insurance Trust - Federated NVIT High Income Bond Fund: Class I · PIMCO Variable Insurance Trust - Long-Term U.S. Government Portfolio: Administrative Class · Van Eck Variable Insurance Products Trust – Van Eck VIP Global Hard Assets Fund: Initial Class · Van Kampen Life Investment Trust - Growth and Income Portfolio: Class I 2.Effective May 1, 2010, "Appendix A: Sub-Accounts" is amended to include the following: American Funds Insurance Series - Global Small Capitalization Fund: Class 2 Investment Adviser:Capital Research and Management Company Investment Objective:Seeks long-term growth of capital by investing primarily in stocks of smaller companies located around the world. Dreyfus Investment Portfolios - Small Cap Stock Index Portfolio: Service Shares Investment Adviser:The Dreyfus Corporation Sub-adviser:Mellon Capital Management Investment Objective:To match performance of the S&P SmallCap 600 Index®. Fidelity Variable Insurance Products Fund - VIP Mid Cap Portfolio: Service
